UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A (AMENDMENT NO. 2) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 15, 2012 CHINA HEFENG RESCUE EQUIPMENT, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-54224 80-0654192 (Commission File Number) (IRS Employer Identification No.) No. 88, Taishan Street Beigang Industrial Zone Longgang District, Huludao Liaoning Province, China (Address of Principal Executive Offices) (86) 0429-3181998 (Registrant's Telephone Number, Including Area Code) Bridgeway Acquisition Corp. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) EXPLANATORY NOTE This amendment is being filed in response to a letter of comments from the staff of the Division of Corporate Finance, Securities and Exchange Commission. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements, which reflect our views with respect to future events and financial performance. These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from such statements. These forward-looking statements are identified by, among other things, the words "anticipates", "believes", "estimates", "expects", "plans", "projects", "targets" and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. Except to the extent required by applicable securities laws, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Important factors that may cause actual results to differ from those projected include the risk factors specified below. USE OF DEFINED TERMS; CONVENTIONS Except where the context otherwise requires and for the purposes of this report only: ● "we," "us," "our company," "our" “Company” and "Bridgeway" refer to the combined business of Bridgeway Acquisition Corp. and/or its consolidated subsidiaries, as the case may be; ● "Dragons Soaring" refers to Dragons Soaring Limited (BVI), our direct, wholly-owned subsidiary, a BVI corporation; ● "Huashi International" refers to Huashi International Holdings Group Limited(Hong Kong), our indirect, wholly-owned subsidiary, a Hong Kong corporation; ● "Huashida Consulting" refers to Huashida Information Consulting (Shenzhen) Co., Ltd. our indirect, wholly-owned subsidiary, a Chinese corporation; ● “Huludao Rescue” refers to HuludaoHefeng Rescue Equipment Co., Ltd., our indirect, consolidated affiliate, a Chinese corporation; ● "SEC" refers to the United States Securities and Exchange Commission; ● "China," "Chinese" and "PRC," refer to the People's Republic of China, excluding Hong Kong, Macao and Taiwan; ● "Renminbi" and " RMB " refer to the legal currency of China; 1 ● "U.S. dollars," "dollars" and "$" refer to the legal currency of the United States; ● "Securities Act" refers to the United States Securities Act of 1933, as amended; and ● "Exchange Act" refers to the United States Securities Exchange Act of 1934, as amended. Solely for the convenience of the reader, this report contains conversions of certain Renminbi amounts into U.S. dollars at specified rates. Except as otherwise indicated, all conversions from Renminbi to U.S. dollars were made based on the Exchange Rate on December 31, 2011 which was RMB6.3553to $1.00. No representation is made that the Renminbi or U.S. dollar amounts referred to in this prospectus could have been or could be converted into U.S. dollars or Renminbi, as the case may be, at any particular rate or at all. See “Risk Factors—Risks Related to Our Business— Fluctuations in exchange rates could adversely affect our business and the value of our securities” for a discussion of the effects on the Company of fluctuating exchange rates. EMERGING GROWTH COMPANY AND SMALLER REPORTING COMPANY STATUS Under the recently enacted Jumpstart Our Business Startups Act (the “JOBS Act”), the information that we are required to disclose has been reduced in a number of ways. As a company that had gross revenues of less than $1 billion during our last fiscal year, we are an “emerging growth company,” as defined in the JOBS Act (an “EGC”). We will retain that status until the earliest of (A) the last day of the fiscal year in which we have total annual gross revenues of $1,000,000,000 (as indexed for inflation in the manner set forth in the JOBS Act) or more; (B) the last day of the fiscal year following the fifth anniversary of the date of the first sale of our Common Stock pursuant to an effective registration statement under the Securities Act of 1933; (C) the date on which we have, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (D) the date on which we are deemed to be a “large accelerated filer,” as defined in Rule 12b-2 under the Exchange Act or any successor thereto. As an EGC, we are relieved from certain significant requirements, including the following: ● As an EGC we are excluded from Section 404(b) of Sarbanes-Oxley, which otherwise may have required our auditors to attest to and report on our internal control over financial reporting. The JOBS Act also amended Section 103(a)(3) of Sarbanes-Oxley to provide that (i) any new rules that may be adopted by the PCAOB requiring mandatory audit firm rotation or changes to the auditor’s report to include auditor discussion and analysis (each of which is currently under consideration by the PCAOB) shall not apply to an audit of an EGC and (ii) any other future rules adopted by the PCAOB will not apply to our audits unless the SEC determines otherwise. ● The JOBS Act amended Section 7(a) of the Securities Act to provide that as an EGC we need not present more than two years of audited financial statements in an initial public offering registration statement and in any other registration statement need not present selected financial data pursuant to Item 301 of Regulation S-K for any period prior to the earliest audited period presented in connection with such initial public offering. In addition, as an EGC we are not required to comply with any new or revised financial accounting standard until such date as a private company (i.e., a company that is not an “issuer” as defined by Section 2(a) of Sarbanes-Oxley) is required to comply with such new or revised accounting standard. Corresponding changes have been made to the Exchange Act, which relates to periodic reporting requirements, which are applicable to us since our Common Stock is registered pursuant to Section 12(g) of the Exchange Act. Also, as long as we are an EGC, we may continue to comply with Item 402 of Regulation S-K, which requires extensive quantitative and qualitative disclosure regarding executive compensation, by disclosing the more limited information required of a “smaller reporting company.” 2 ● As long as our Common Stock is registered under the Exchange Act, the JOBS Act will also exempt us from the following additional compensation-related disclosure provisions that were imposed on U.S. public companies pursuant to the Dodd-Frank Act: (i) the advisory vote on executive compensation required by Section 14A(a) of the Exchange Act, (ii) the requirements of Section 14A(b) of the Exchange Act relating to stockholder advisory votes on “golden parachute” compensation, (iii) the requirements of Section 14(i) of the Exchange Act as to disclosure relating to the relationship between executive compensation and our financial performance, and the requirement of Section 953(b)(1) of the Dodd-Frank Act, which will require disclosure as to the relationship between the compensation of our chief executive officer and median employee pay. As an EGC, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. In addition to qualifying as an EGC, we also currently qualify as a Smaller Reporting Issuer under Rule 12b-2 of the Securities Exchange Act of 1934, as amended.Rule 12b-2 defines a Smaller Reporting Company asan issuer that is not an investment company, an asset-backed issuer), or a majority-owned subsidiary of a parent that is not a smaller reporting company and that: ● Had a public float of less than $ 75 million as of the last business day of its most recently completed second fiscal quarter, computed by multiplying the aggregate worldwide number of shares of its voting and non-voting common equity held by non-affiliates by the price at which the common equity was last sold, or the average of the bid and asked prices of common equity, in the principal market for the common equity; or ● In the case of an initial registration statement under the Securities Act or Exchange Act for shares of its common equity, had a public float of less than $75 million as of a date within 30 days of the date of the filing of the registration statement, computed by multiplying the aggregate worldwide number of such shares held by non-affiliates before the registration plus, in the case of a Securities Act registration statement, the number of such shares included in the registration statement by the estimated public offering price of the shares; or ● In the case of an issuer whose public float as calculated under paragraph (1) or (2) of this definition was zero, had annual revenues of less than $50 million during the most recently completed fiscal year for which audited financial statements are available. As long as we remain a Smaller Reporting Company, we may take advantage of certain scaled or reduced disclosure requirements, some of which are the same as the reduced disclosure requirements applicable to an Emerging Growth Company.In the event that we cease to be an Emerging Growth Company as a result of a lapse of the five year period, but continue to be a smaller Reporting Company, we would continue to take advantage of the scaled disclosure requirements applicable to a Smaller Reporting Company. ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On June 14, 2012, we entered into a Debt Cancellation Agreement with Bosch Equities, L.P., Keri Bosch and Devin Bosch (the “Boschs”), pursuant to which $18,413 of debt owed to the Boschs was cancelled in exchange for 880,000 shares of common stock of Bridgeway.Although the Debt Cancellation Agreement states that the debt owed to the Boschs was estimated to be $8,088 at the time, the agreement effectively cancelled all outstanding debt of the Company to the Boschs, which was later determined to be a total of $18, 413.Keri Bosch, Bridgeway’s sole director and officer is the sole shareholder of KBB Financial, Inc., Bosch Equities, L.P.’s General Partner.At the time of the transaction Bosch Equities, L.P. was Bridgeway’s sole shareholder. 3 On June 15, 2012, we entered into an exchange agreement with Dragons Soaring, the shareholders of Dragons Soaring, and the sole shareholder of the Company (the "Exchange Agreement"), pursuant to which all of the shareholders of Dragons Soaring transferred all of the issued and outstanding stock of Dragons Soaring to us, and in exchange we issued to such shareholders 31,920,000 newly issued shares of our common stock. In consideration of entering into the Exchange Agreement, Bosch Equities, L.P., Bridgeway’s sole shareholder prior to the Exchange, was granted piggy back registration rights as to 560,000 shares of Bridgeway’s common stock currently held by Bosch Equities.The registration rights have a term of 18 months and in the event they are implemented, Bosch Equities has agreed to not sell any of the shares registered for a period of six months from the date of effectiveness of the registration statement. As a result of transactions under the Exchange Agreement we currently have 33,600,000 shares of common stock issued and outstanding. The foregoing description of the terms of the Exchange Agreement is qualified in its entirety by reference to the provisions of those documents filed as Exhibit 2.1, to this report, which are incorporated by reference herein. ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS OnJune 15, 2012 (the " Closing Date "), we completed an acquisition of Dragons Soaring pursuant to the Exchange Agreement. The acquisition was accounted for as a recapitalization effected by a share exchange, wherein Dragons Soaring is considered the acquirer for accounting and financial reporting purposes. The assets and liabilities of the acquired entity have been brought forward at their book value and no goodwill has been recognized. We have included the information that would be required if the registrant were filing a general form for registration of securities on Form 10, including a complete description of the business and operations of Dragons Soaring and its operating subsidiaries in Item 5.06 below, which is incorporated herein by reference. ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES On June 14, 2012, we issued 880,000 shares of our Common Stock to Bosch Equities, L.P. in consideration for cancelling approximately $18,413 in debt of the Company owed to Bosch Equities, L.P.The issuance of our shares to Bosch Equities, L.P. was made in reliance on the exemption provided by Section 4(2) of the Securities Act for the offer and sale of securities not involving a public offering. Keri Bosch, Bridgeway’s sole director and officer is the sole shareholder of KBB Financial, Inc., Bosch Equities, L.P.’s General Partner.At the time of the transaction Bosch Equities, L.P. was Bridgeway’s sole shareholder. On June 15, 2012, in connection with the Exchange Agreement we issued 31,920,000 shares of our common stock to the shareholders of Dragons Soaring. The total consideration for the 31,920,000 shares of our common stock is 50,000 shares of Dragons Soaring, which are all of the issued and outstanding capital stock of Dragons Soaring. We did not receive any cash consideration in connection with the share exchange. The number of our shares issued to the shareholders of Dragons Soaring was determined based on an arms-length negotiation.The issuance of our shares to the shareholders of Dragons Soaring was made in reliance on the exemption provided by Regulation S promulgated under the Securities Act. In instances described above where we indicate that we relied upon Section 4(2) of the Securities Act in issuing securities, our reliance was based upon the following factors: (a) the issuance of the securities was an isolated private transaction by us which did not involve a public offering; (b) there were only a limited number of offerees; (c) there were no subsequent or contemporaneous public offerings of the securities by us; (d) the securities were not broken down into smaller denominations; and (e) the negotiations for the sale of the stock took place directly between the offeree and us. 4 In instances described above where we indicate that we relied upon Regulation S promulgated under the Securities Act in issuing securities, our reliance was based upon the following factors: (a) each subscriber was neither a U.S. person nor acquiring the shares for the account or benefit of any U.S. person, (b) each subscriber agreed not to offer or sell the shares (including any pre-arrangement for a purchase by a U.S. person or other person in the United States) directly or indirectly, in the United States or to any natural person who is a resident of the United States or to any other U.S. person as defined in Regulation S unless registered under the Securities Act and all applicable state laws or an exemption from the registration requirements of the Securities Act and similar state laws is available, (c) each subscriber agreed not to engage in hedging transactions with regard to our shares of common stock unless in compliance with the Securities Act, (d) each subscriber made his, her or its subscription from the subscriber's residence or offices at an address outside of the United States and (e) each subscriber or the subscriber's advisor has such knowledge and experience in financial and business matters that the subscriber is capable of evaluating the merits and risks of, and protecting his interests in connection with an investment in us. ITEM 5.01CHANGES IN CONTROL OF REGISTRANT As a result of the closing of the Exchange Agreement, the former shareholders of Dragons Soaring now own 95% of the total outstanding shares of our common stock. See Item 1.01 above and Item 5.06 below, each of which is incorporated herein by reference. ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On June 15, 2012, Keri B. Bosch, sole member of the Board of Directors, President, Treasurer and Secretary, submitted a letter of resignation pursuant to which she resigned immediately from all offices of our company thatshe heldand from her position as our director. The resignation of Ms. Bosch is not in connection with any known disagreement with us on any matter. On June 15, 2012, (a) Baoyuan Zhu was appointed as Chairman of our board of directors; (b)Zhengyuan Yan and JianjunGao were appointed as members of our board of directors; (c) Zhengyuan Yan was appointed to serve as Chief Executive Officer; and (d) Wenqi Yao was appointed to serve as Chief Financial Officer of the Company. For certain biographical and other information regarding the newly appointed officers and directors, see the disclosure under Item 5.06 of this report, which disclosure is incorporated herein by reference. ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR The fiscal year-end for Dragons Soaring is December 31.On June 15, 2012, the Board of Directors of the Company approved changing the fiscal year-end of the Company from October 31 to December 31 as a result of the reverse acquisition of Dragons Soaring. 5 ITEM 5.06CHANGE IN SHELL COMPANY STATUS On June 15, 2012, we acquired Dragons Soaring in a reverse acquisition transaction. Prior to the transactions contemplated by the Exchange Agreement we were a shell company as defined in Rule 12b-2 under the Exchange Act. As a result of the transactions contemplated by the Exchange Agreement, we are no longer a shell company. The information with respect to the transaction set forth in Item 2.01 is incorporated herein by reference. FORM 10 DISCLOSURE We are providing below the information that would be included in a Form 10 if we were to file a Form 10. Please note that the information provided below relates to the combined enterprises after the acquisition of Dragons Soaring, except that information relating to periods prior to the date of the reverse acquisition only relate to Dragons Soaring and its subsidiaries and controlled consolidated affiliate unless otherwise specifically indicated. DESCRIPTION OF BUSINESS BUSINESS OVERVIEW We conduct our operations through our consolidated affiliated Huludao Hefeng Rescue Equipment Co., Ltd. (hereinafter referred to as “Huludao Rescue”).Huludao Rescue, founded in May, 2010, is a company specializing in sales agency of mining equipment and leasing agency of rescue capsules, mining equipment design, and mine safety system research. The Company is located in integrated industrial park of Beigang Industrial Park of Huludao City, People’s Republic of China. OUR CORPORATE HISTORY AND BACKGROUND Bridgeway was incorporated in the State of Delaware on October 22, 2010. Since inception until the closing of the Exchange Agreement, the Company has been a vehicle to pursue a business combination through the acquisition of, or merger with, an operating business. Debt Cancellation On June 14, 2012, we entered into a Debt Cancellation Agreement with Bosch Equities, L.P., Keri Bosch and Devin Bosch (the “Boschs”), pursuant to which $18,413 of debt owed to the Boschs was cancelled in exchange for 880,000 shares of common stock of Bridgeway.Although the Debt Cancellation Agreement states that the debt owed to the Boschs was estimated to be $8,088 at the time, the agreement effectively cancelled all outstanding debt of the Company to the Boschs, which was later determined to be a total of $18, 413.Keri Bosch, Bridgeway’s sole director and officer is the sole shareholder of KBB Financial, Inc., Bosch Equities, L.P.’s General Partner.At the time of the transaction Bosch Equities, L.P. was Bridgeway’s sole shareholder. Acquisition of Dragons Soaring On June 15, 2012, we completed a reverse acquisition transaction through a share exchange with Dragons Soaring and its shareholders, or the Shareholders, whereby we acquired 100% of the issued and outstanding capital stock of Dragons Soaring in exchange for 31,920,000 shares of our Common Stock which constituted 95% of our issued and outstanding capital stock as of and immediately after the consummation of the reverse acquisition. As a result of the reverse acquisition, Dragons Soaring became our wholly-owned subsidiary and the former shareholders of Dragons Soaring became our controlling stockholders. The amount of consideration received by the shareholders of Dragons Soaring was determined on the basis of arm’s-length negotiations between Dragons Soaring and Bridgeway. The share exchange transaction with Dragons Soaring and the Shareholders was treated as a reverse acquisition, with Dragons Soaring as the acquirer and Bridgeway as the acquired party. Unless the context suggests otherwise, when we refer in this report to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of Dragons Soaring and its consolidated subsidiaries and controlled affiliates. 6 Immediately prior to the Share Exchange, the common stock of Dragons Soaring was owned by the following persons in the indicated percentages: Baoyuan Zhu (24.8%); JianjunGao(4.8%); Xiaoran Zhang (4.9%); Zhenxing Liu (4.5%); Kun Liu (4.5%); Weiwei Wang (4.00%), Jiujie Xu (4.6%), Ming Cheng (4.0%), Shuangsheng Li (3.8%), Jianfeng Zhang (4.2%), Jing Wang (4.3%), Ping Li (4.1%), Yan Zhang (4.9%), Shuangfei Zhai (4.3%), Wenqin Duan (4.8%), Qiaoli Zhang (4.9%), Xiaoqin Zheng (3.8%) and Li Yi (4.8%). On June 15, 2012, Keri B. Bosch, our former President, Treasurer, Secretary and sole director, submitted a resignation letter pursuant to which sheresigned from all offices that she held and as a director, effective immediately In addition, on June 15, 2012 our board of directors made the following actions:(a) Baoyuan Zhu was appointed as Chairman of our board of directors; (b)Zhengyuan Yan and JianjunGao were appointed as members of our board of directors; (c) Zhengyuan Yan was appointed to serve as Chief Executive Officer; and (d) Wenqi Yao was appointed to serve as Chief Financial Officer of the Company. As a result of our acquisition of Dragons Soaring, we now own all of the issued and outstanding capital stock of Dragons Soaring, which in turn owns all of the issued and outstanding capital stock of Huashi International, which in turn owns all of the issued and outstanding capital stock of Huashida Consulting. In addition, we effectively and substantially control Huludao Rescue through a series of captive agreements with Huashida Consulting. Dragons Soaring was established in the British Virgin Islands on December 2, 2011.The Shareholders organized a British Virgin Islands holding company because the tax policies as well as the flexible corporation laws of the British Virgin Islands are advantageous to residents of the PRC requiring an offshore holding company.Huashi International was established in Hong Kong on August 10, 2010 to serve as an intermediate holding company.Dragons Soaring interposed Huashi International between Dragons Soaring and Huashida Consulting to take advantage of tax advantages offered by the government of China to WFOEs whose equity-owners are Hong Kong residents. Huashida Consulting was established in the PRC on October 19, 2010. Huludao Rescue, our operating consolidated affiliate, was established in the PRC on May 11, 2010 under the name “Huludao Qicailansha Building Decoration Engineering LLC,” which name was changed to “Huludao Hefeng Rescue Equipment Co., Ltd.” on December 7, 2011. On October 11, 2010, the local government of the PRC issued a certificate of approval regarding the foreign ownership of Huashida Consulting by Huashi International, a Hong Kong entity. The “certificate of approval” is necessary for a Hong Kong foreign-owned enterprise to register a wholly foreign owned entity (“WFOE”) in China, and to get approval from both the State Administration of Foreign Exchange (SAFE) and the Trade and Industrial Bureau for the initial investment of funds by the HK company into the WFOE. Only with their approvals, along with the ‘certificate of approval for establishment of enterprises with investment of Taiwan, Hong Kong, Macao and overseas Chinese in the people’s republic of China’ can a WFOE be established in China. After obtaining the certificate of approval, the WFOE then needs to go through the enterprise annual inspection by SAFE and by the Trade and Industrial Bureau during the annual inspection period every year. The purpose of the annual inspection is to insure compliance with the regulations governing ownership and funding of WFOEs.If the WFOEfails to go through the annual inspection as required, the certificate of approval will be revoked, and we would be required to dispose of our WFOE.For that reason, we will exercise care to comply fully with all regulations applicable to the establishment and maintenance of a WFOE. Subsequent to the closing of the Exchange Agreement, we conduct our operations through our controlled consolidated affiliate Huludao Rescue.Huludao Rescue is an integrated company specializing in sales agency of mining equipment and leasing agency of rescue capsules, mining equipment design and mine safety system research. The Company is located in integrated industrial park of Beigang Industrial Park of Huludao City, People’s Republic of China. Contractual Arrangements with our Controlled Consolidated Affiliate and its Shareholders On January 3, 2012, prior to the reverse acquisition transaction, Huashida Consulting and Huludao Rescue and its shareholders, Baoyuan Zhu and Jianjun Gao, entered into a series of agreements known as variable interest agreements (the “VIE Agreements”) pursuant to which Huludao Rescue became Huashida Consulting’s contractually controlled affiliate. The use of VIE agreements is a common structure used to acquire PRC corporations, particularly in certain industries in which foreign investment is restricted or forbidden by the PRC government. Although Huludao Rescue falls under an industry that is not a restricted or forbidden to foreign investment, PRC regulations do require only certain methods of foreign ownership is permissible.Stock exchanges are not a permissible method of gaining foreign ownership of a PRC operating company under current PRC regulations.In order for Huashida Consulting to acquire ownership of Huludao Rescue, Huashida Consulting would have to purchase Huludao Rescue for cash, and the purchase price would be subject to the approval of the Ministry of Commerce, which would only approve the purchase price after a lengthy review to determine that the purchase price was commercially fair. 7 Due to the obstacles to actual acquisition of Huludao Rescue, the Company utilized the VIE Agreements in order to properly gain control and the economic benefits of Huludao Rescue.The VIE Agreements included: an Exclusive Technical Service and Business Consulting Agreement between Huashida Consulting and Huludao Rescue pursuant to which Huashida Consulting is to provide technical support and consulting services to Huludao Rescue in exchange for (i) 95% the total annual net profit of Huludao Rescue and (ii) RMB100,000 per month ($15,710). a Call Option Agreement among Baoyuan Zhu, Jianjun Gao, and Huashida Consulting under which the shareholders of Huludao Rescue have granted to Huashida Consulting the irrevocable right and option to acquire all of the equity interests in Huludao Rescue to the extent permitted by PRC law. If PRC law limits the percentage of Huludao Rescue that Huashida Consulting may purchase at any time, then Huashida Consulting may repeatedly exercise its option in such increments as may be allowed by PRC law. The exercise price of the option is RMB1.00 ($0.16) or any higher price required by PRC law. This option could be exercised if, in the future, the PRC liberalizes the regulations governing acquisition of PRC entities, or if Bridgeway transferred to Huashida sufficient capital to satisfy the requirements of the Ministry of Commerce as to an adequate purchase price.In the meantime, the Call Option Agreeement serves to protect the Company’s interest in Huludao Rescue, as Huludao Rescue shareholders agree to refrain from taking certain actions which might harm the value of Huludao Rescue or Huashida Consulting’s option; a Proxy Agreement by Baoyuan Zhu and Jianjun Gao pursuant to which they each authorize Huashida Consulting to designate someone to exercise all of their shareholder decision rights with respect to Huludao Rescue,; and A Share Pledge Agreement between Baoyuan Zhu, Jianjun Gao, Huludao Rescue and Huashida Consulting under which the shareholders of Huludao Rescue have pledged all of their equity in Huludao Rescue to Huashida Consulting to guarantee Huludao Rescue’s and Huludao Rescue’s shareholders’ performance of their obligations under the Exclusive Technical Service and Business Consulting Agreement, the Call Option Agreement and the Proxy Agreement.As discussed above, share exchanges are not permitted methods to transfer ownership of PRC operating companies to foreign investors.As a result, the VIE agreements through the Call Option and Share Pledge Agreement, attempt to give Huashida Consulting the option to gain actual ownership of the shares of Huludao Rescue in the event it is can be achieved in accordance with PRC laws.The transfer of ownership interests in Huludao Rescue to Huashida Consulting would be beneficial to U.S. investors because having ownership control, in contrast to contractual rights over Huludao Rescue, strengthens the control the US parent company has over the operating company Huludao Rescue. The VIE Agreements with our Chinese affiliate and its shareholders, which relate to critical aspects of our operations, may not be as effective in providing operational control as direct ownership. In addition, these arrangements may be difficult and costly to enforce under PRC law. See “Risk Factors - Risks Relating to the VIE Agreements.” Under the terms of the VIE Agreements, Huludao Rescue and its shareholders are contractually required to operate Huludao Rescue prudently and effectively in a manner intended to maximize profits.Without the consent of Huashida Consulting, Huludao Rescue’s shareholders may not allow it to: dispose of or mortgage its assets or income (except in the ordinary course of business); increase or decrease its registered capital (including issuing any equity securities); enter into any material agreements with its shareholders outside of the ordinary course of business; appoint or remove any of Huludao Rescue’s directors or management; make any distribution of profits or dividends; or be terminated, liquidated or dissolved. 8 However, Huludao Rescue is not specifically prohibited from acting in certain ways which could reduce its value to the Company.For example, Huludao Rescue can pay its officers and directors compensation without Huashida Consulting’s consent, and such compensation could reduce the net profits payable by Huludao Rescue to Huashida Consulting under the terms of the Exclusive Technical Service and Business Consulting Agreement.Furthermore, Huludao Rescue’s directors and officers are affiliates of Bridgeway Acquisition Corp.: Baouyan Zhu is the Chairman of both Huludao Rescue and Bridgeway Acquisition Corp.; Zhengyuan Yan is a Director and the Chief Executive Officer of both Huludao Rescue and Bridgeway Acquisition Corp.; Wenqi Yao is the Chief Financial Officer of both Huludao Rescue and Bridgeway Acquisition Corp.; and Jianjun Gao is a Director of both Huludao Rescue and Bridgeway Acquisition Corp. The foregoing description of the terms of the Exclusive Technical Service and Business Consulting Agreement, the Call Option Agreement, the Proxy Agreement and the Share Pledge Agreement is qualified in its entirety by reference to the provisions of the agreements filed as Exhibits 10.1, 10.2, 10.3 and 10.4 to this report, respectively, which are incorporated by reference herein. See “Related Party Transactions” for further information on our contractual arrangements with these parties. 9 After the exchange, our current organizational structure is as follows: 10 OUR INDUSTRY We believe the mining rescue capsule leasing industry has high demand with limited suppliers of services.The industry is large, with non-public price parameters, and has been rapidly emerging in recent years. The foreign specialized manufacturing of mining rescue capsules mainly concentrate in a few countries developed in mining industry, such as America, Australia, Canada and South Africa. Moreover, the sales prices are relatively high, usually twice as high than those of rescue capsules referred by the Company to its clients. The coal mine safety system monitoring technology in the PRC was put into use very late. In the early 1980’s, a batch of safety monitoring systems were introduced from Poland, France, Germany, England and America, andnot all of the coal mines were equipped with them.Due to the low-level technology, bad function and extension, site maintenance and lagging technology services, some monitoring systems at that time were phased out or stopped production.Moreover, documents from government offices provide that before 2013, coal mines, no matter in what size, should comprehensively establish six systems of security monitoring system, miners positioning system, emergency system, wind pressure self-rescue system, water rescue system and communication system. As a result, all kinds of system manufacturers kept emerging, which promotes continuous improvements in the production quality and customer service. According to statistical data of the China Coal Machinery Industry Association, the rate of coal mining mechanization of large size coal mines in China is 80%, and middle size is about 40%. The difficultlink of mechanically exploitingthe PRC’s mines are the small mines. Domestic small coal mines have low-level mechanization, backward technology, poor condition of technical equipment and low safety guarantees.In order to comprehensively improve the production level of small size coal mines, (2010) No.23 Document Notice from State Council about further enhancing the safety production of enterprises provides that the mechanization of exploring and excavating loading should exceed 45% and 70%, respectively, by the end of 2012, and the numbers should increase to 55% and 80% by the end of 2015, emphasizing to promote the mechanization of exploring, excavating and transportation, which brings a large business opportunity to coal mine equipment manufacturers. As a result of Chinese coal producers increasing investment in fixed assets, including purchase and maintenance of thecoal machinery, the production and sale of the Chinese coal exploring machinery industry has dramatically risen every year compared to prior years. The significant growth of investment of the Chinese coal exploration industry promotes the increase of demand for coal exploring machinery and equipment, which is important to the coal exploration industry. As a result of the advantages of relatively competitive prices, continuous improvement of quality and technology standards, and after-sale service, Chinese coal mines still purchase domestic coal exploring machines. According to the report of Chinese coal machinery industry association issued in 2009, imported coal exploring machines constitutes only 3% of sold machines purchased in China. The time of designing a new machine is typically 5 years, while the replacement or upgrade of this kind of machine is about 5 years.Therefore, we believe that in the past several years, the rapid increase of sales of Chinese coal machines means the demand of Chinese coal machines will grow rapidly in the future. In addition, the rapid growth of production sales of coal exploring machines will also spur the demand of after-sale services. OUR GROWTH STRATEGY Based on the current development status ofthedomestic and foreign mining equipment industry, the Company intends to take different development measures and optimize the service system, to realize innovative development of the Company, and achieve profitability. 11 Innovating technology to seize the market While the Company steadily develops the design of mining equipment and the research of coal mine safety systems, it will utilize existing technology and market advantages, continually improve the internal operation and management mechanismsof the Company, strengthen investment and technology innovation capability to accelerate the upgrade of mine safety systemsby increasing our investmentin research and development, cooperating with firms who operate in foreign industries and learning from their technical experiences. In addition, the Company plans to expand the market applications of its systems, and research multi-purpose safety systems that can be used simultaneously in projects such as nonferrous metal and tunnel engineering. Additionally, the Company intends to expand its sales channels and increase the total proportion of its design and research income, to increase its market share. Expanding the Southeast Asia market to enter into the global market The Company will utilize its experience in the mine product agency business as well as its knowledge of appropriate pricing to enter the Indian market. With the Southeast Asia market as its initial international expansion, the Company hopes to graduallyopen up the international market, implement a global strategy, and establish awareness of the Company in international markets. The foreign specialized manufacturing of mining rescue capsules have prices that are typically double the price of rescue capsules referred by the Company to its clients. The Company intends to utilize this price advantage and the performance of the products it refers to enter the Indian market. India, as the third largest coal mine country after China and America, has only 28% of machinery adapted to its domestic safety requirements, which represents an opportunity for the Company. Currently most colliery equipment in India is imported. The Company hopes to gradually establish and expand its sales agency channels in the Indian market, and at the same time strengthen technical exchange communications with foreign enterprises in the industry in order to seek international cooperation opportunities to promote the globalization progress of our business to introduce and absorb the world’s advanced technology and management experience.We believe this will allow the Company to keep up with international standards of the mining industry and improve the quality of our products and our management, as well as our international market competitiveness. Establishing domestic agency networks to expand business channels Currently, the Company’s domestic business mainly focuses on Northeast and North China due to geographical factors. This current focus is only a small portion of the market of coal mine safety systems, mining equipment and mining rescue capsules in the Chinese domestic coal mine market. As the leading primary energy in China, coal has the most severe production safety issues, which has spurred the large demand in the coal mine safety market. The Chinese government has issued policies addressing the importance and the urgency of mine safety production.The national policy requires a coal mine safety system, which has effectively ensured the continual strong demand for safety systems. Due to the promotion of the fast mechanization of China’s coal industry, the demand of mining machinery equipment will also remain large in scope. Based on the development stage of the domestic coal mine safety equipment market, the Company hopes to establish agent networks in regions like Shanxi, Sichuan, and Inner Mongolia, where coal mining is concentrated, and continue to expand the business channels, to meet the domestic market demand for coal mine safety equipment. 12 OUR SERVICES Huludao Rescue executes the business model of "marketing channel referring and R&D design". It obtains service commission revenue from referring sales channels to mining equipment and referring leasing channels to rescue capsule customers and also designs colliery equipment and performs R&D of mine safety systems to obtain service revenue. The Company maintains cooperative relationships with its clients including the following: 1. Equipment sales enterprises, to whom the Company recommends clients to purchase their equipment; 2. Rescue capsule manufacturing enterprises, to whom company recommend clients to lease their rescue capsules; [3Manufacturing enterprises, to whom the Company provides equipment design service; and 4. Mine enterprises, to whom company provides the R&D service of safety systems]. Our cooperative relationships are with entities with whom we have worked on multiple different types of projects.Each agreement made with these entities is based on the particular business undertaking. The form of the type of agreements regarding these cooperative relationships are filed as exhibits to this Form 8-K. The main business of the Company in 2010 and 2011 was mine safety equipment design and safety system development.However, beginning in the second half of 2011, the Company’s focus and main source of revenue shifted to the commission-based business.This occurred because the Company developed a significant clientele and contacts and good reputation while engaged in the safety equipment design and safety system development business, which enabled it to move successfully into the commission-based business which is typically more profitable and less costly to engage in.The Company completed its final equipment design project in the first quarter of 2012 and now gets substantially all of its revenue from the commission-based business.The Company does not believe that its cessation of its design and development business will adversely affect its commission-based business as it is now well established in its market and no longer requires the market exposure previously provided by the other business. Sales and Leasing Agency Business Sales Agency Business In the course of development, the Company has gradually established long-term strategic cooperative relationships with Chinese heavy mining machine manufacture enterprises, and constantly expands the marketing channel of mining machines to increase the ways of driving corporate earnings, such as expediting the supply channels of equipment, increase the efficiency of product performance, and utilize wide marketing channels. Our referral contracts with mining equipment sale enterprises are made on a case by case basis and include a term of agreement, an agreement to pay referral fees that will be determined by the equipment type and sale price.Payment is typically paid within ten days the seller receives initial payment by the purchaser. Leasing Agency Business The Company established a leasing agency cooperation relationship with Heilongjiang Hefeng Mine Rescue Equipment Co., Ltd. (“Hefeng Mine Rescue”), under which the Company introduces Hefeng Mine Rescue’s rescue capsules to mining companies.The Company receives rental commissions on such rental arrangements. Mining trail-type rescue capsules produced by Hefeng Mine Rescue has acquired patent certificates of SIPO, with six patents of invention and 13 utility model patents. The rescue capsule will pass the application of the state mining product safety mark, while the number of the enterprises with this certification in the whole country is only 7. Huludao Rescue’s majority shareholder and the Company’s Chairman, Mr. Baoyuan Zhu is also the owner of Hefeng Mine Rescue. For the year ended December 31, 2011 and for the period from May 11, 2010 (inception) through December 31, 2010, lease commissions generated from Hefeng Mine Rescue were $18,540 and $0, respectively. For the three months ended March 31, 2012 and 2011, lease commission generated from Hefeng Mine Rescue was $23,532 and $0, respectively. Our referral contracts with rescue capsule leasing enterprises are made on a case by case basis and include a term of agreement, an agreement to pay commission fees that will be determined by the type, quantity and leasing price.The first year commission is typically paid within five days the leasing company receives the rental deposit. The remaining commission is the same amount as the first year and is paid year by year during the rental term. 13 Equipment Design, System Research and Development Equipment Design To reach a cooperative relationship, the Company designs mining equipment for equipment producing companies, pursuant to the high technical standards of similar domestic equipment, ensuring the product performance in accordance with the relevant Chinese regulations. The Company has employed senior people and professionals in the industry as its business core, and has established a high-level specialty R&D team. Meanwhile the Companyis seeking opportunities to reach cooperative strategic relationships with technical-type companies home and abroad to improve its business qualifications and competitiveness by learning from the experience of domestic and foreign peer industries. The Company has designed the following types of mining equipment in the past: (1)all-terrain rescue vehicle: modular design which includes a carrying platform with multifunctional platforms includinga transportation function, medical treatment function and an engineering rescue function, which enables the rescue vehicle to complete various types of rescue missions. (2) hammer crusher: an up-down bracket structure, in which the two brackets are welded with a steel plate and are connected with bolts. A hammer crusher is used to crush medium hard to weak materials. (3) energy saving fan: based on the original mining energy saving fan, through technical improvements the Company has designed a fan that has higher running efficiency, lower noise, larger performance range, and is more efficient at saving electricity than the original model. Our equipment design contracts are made on a case by case basis and include a description of the equipment design to be performed, the aggregate cost of the design service, a payment installation schedule and the date for which the project is to be completed by the Company. System Research and Development After constant efforts and independent innovation, the Company has developed multiple mining safety systems with different specifications, which have the characteristics of wide technologies and multi-application areas. The Company researches and develops security safety systems of the highest performance on the basis of the differences of the subsurface environment of cooperative coal mine enterprises. With this technology, the Company established a series of follow-up service systems, which provides superior follow-up training and Software Maintenance Service for cooperative companies, to ensure them to obtain superior technical support. The colliery down-hole safety systems R&D conducted by the Company include: (1) safety monitoring system: monitoring system over operating status and information transfers.The Company has completed and delivered this system to three clients by the end of June 30, 2012, and is researching and developing this system for two clients with one to be delivered by the end of July 2012, and another to be delivered by the end of November 2012: (2) gas forecast system: takes the information of mining gas geological space and property as the major content of management, which is able to provide an aid for mining gas control decision making. The Company has researched and developed this system for three clients, two of which had contracts that had been completed by June 2012 and one of which the contract was completed by the end of July 2012. (3) down-hole crew positioning system: with support of the system software, the master computer of the ground monitoring center, through data transmission interface and communication optical / electric cable paved along the roadway, uninterrupted and instantaneously collects data from the wireless acquisition unit assembled down-hole, which will collect the information of identification cards within the effective identification range automatically, and uninterruptedly and instantaneously transfer the related data to the ground center station via the transit network. The Company has researched and developed this system for eight clients and has completed this system and delivered it to all eight clients by the end of June 2012. 14 (4) down-hole communication system: provides safety information and education in daily life, broadcast safety regulations, precautions and matters needing attention, such as to enhance the crew's safety awareness in a specified area. If it detected an alarm from the safety system that there is a significant accident down-hole, the advance setting procedure can be used to transfer related pre-arranged emergency plans and instruct the site personnel to withdraw. The Company has provided seven clients with this system research and development. By the end of June 2012, the Company had delivered the completed work to six clients and to one client by the end of July 2012. The Company charges service fees by stages for the services described above, which alleviates the financial pressure of the cooperation enterprises and lays a solid foundation in order to further enhance its price competition and obtain market share. Our safety system research and development agreements are made on a case by case basis and include a description of the safety system research and development project to be completed, the aggregate cost of the project, a payment installation schedule and the date for which the project is to be completed by the Company. The agreements further provide that all intellectual property that results from our services under the contract becomes the property of the customer. All research and development activities are conducted pursuant to engagements with customers.As a result all expenses related to research and development are included in the Company’s cost of sales.The cost of research and development for the fiscal years ending December 31, 2011 and 2010, was $1,096,373 and $441,778, respectively. CUSTOMERS The Company’s contracts vary in dollar amount from as little as $10,000 to amounts in excess of $500,000.Because we provide a specific service to our customers, our relationships with our customers are generally not perennial, and we do not depend on any specific customer for continuing business.However, fulfillment of a large contract with a specific customer can represent a significant portion of our revenue for the period in which the customer’s work is completed.During 2011, only one customer accounted for more than 10% of our revenue:the Shanxi Taizhong Coal Mining Machinery Equipment Co., Ltd., which paid us a leasing commission that equaled 30% of our revenue for 2011.During the period from inception of our operations through the end of 2010, two customers for equipment design and two customers for system design each accounted for more than 10% of our revenue. SUPPLIERS (1) The leasing rescue capsules introduced by company are supplied by Hefeng Mine Rescue; (2) The mining equipment referred for sale by the company are supplied by Henan Hongxing Mining Machinery Co., Ltd, Shandong Qiancheng Heavy Mining Equipment Co., Ltd, Shanxi TZ Coal Mine Whole-set Equipment Co., Ltd, Tangshan Guanneng Machinery Equipment Co., Ltd, etc. MARKETS, SALES AND DISTRIBUTION The Company establishes long-term cooperative relationships with mining product manufacturing enterprises, and continually develops extensive downstream mining enterprise client groups. The Company helps make sales or leasing contacts between the upstream and downstream enterprises through the Company’s introduction services, earns commissions upon a completed contract. [In addition, the Company sells services to design mine and rescue equipment products for manufacturing enterprises, research and develop mine safety systems for mine enterprises, and provide paid training and maintenance services. These services are then subcontracted to third parties to complete the work.] 15 Huludao Rescue provides rescue equipment design services to equipment manufacturing enterprises, and these manufacturing enterprises are customers to Huludao Hefeng. These enterprises are: (1) Suizhou Anbao Automobile Trading Co,. Ltd; (2) Shenyang Kaishan Kaisa Machinery Co., Ltd; (3) Harbin Jianyuan Coal Mining Rescue Equipment Co., Ltd; (4) Luoyang Dongxin Large-scale Industry Science Co., Ltd; (5) Shijiazhuang Coal Mining Machinery Co.,Ltd.; and (6) Shanghai Xuanshi Machinery Co., Ltd. Huludao Rescue provides safety monitoring system R&D for the following coal mines: (1)Jizhong Resource Zhangjiakou Mining Group Co., Ltd, Xuandong Coal Mine NO.2; (2) Shanxi Mining Group Co.,Ltd, Guandi Coal Mine; (3) Baoji Qinyuan Coal Mining Co., Ltd.; (4) Hebei Weixian West Coal Mining Construction Institution; (5) Jiangsu Mingda Mining Investment Group Co.,Ltd.; and (6) Shanxi Changzhi Hongshan Coal Mining Co., Ltd. The suppliers of Huludao Rescue are software engineering companies. Huludao Rescue outsources portions of equipment design and system design work to these software engineering companies which are: (1) Qingdao Suoer Special Automobile Technology Co.,Ltd; (2) Zhengzhou Yilong Mining Equipment Co., Ltd.; (3) Huludao Qianlong Science Development Co.,Ltd.; and (4) Topsoft Information Technology(Dalian) Co., Ltd.In recent periods, Huludao Rescue has outsourced approximately one-third of its software development projects. OUR COMPETITION The Company mainly focuses on mine manufacturing safety. At present, the Chinese mine rescue products industry is still in its infancy, with not many enterprises that engage in rescue product manufacture and sales, and competitive environments are not formed yet. The Company, however, has upstream supply enterprises with products of patent technology, and downstream client groups with extensive mine enterprises. As a result, the Company has strong market competitiveness in environments where the industry is not mature. INTELLECTUAL PROPERTY The Company does not rely on intellectual property to run its operations and does have any material intellectual property assets. REGULATION The emphasis from national government departments like the China Administration of Coal Mine Safety on the safeguarding of mine safety production is a positive development for the Company’s business prospects.The Chinese government has released the following regarding mine safety in China: 1.“Circular of the State Council on further strengthening enterprise safety production” (GF [2010] No. 23) expressly specifies: coal mines and non coal mines shall formulate and implement the production technology and equipment standards, install monitoring and controlling systems, underground personnel tracking systems, emergency systems, pressure self-rescue systems, water rescue systems, communication systems and other technical equipment, and complete the tasks within 3 years. 2.“Circular of State Administration of Coal Mine Safety of the National Security Supervision Administration on issuing the interim provisions of establishment and administration of coal mine underground emergency system” (AJZMZ [2011] No.15): By June, 2012, all mines with coal and gas outburst must have completed the establishment and improvement of their emergency systems. 16 3.The document [MAJSHB 2009 No. 34] issued by the office of State Administration of Coal Mine Safety: “Circular on completing the pilot project declaration of coal mine underground shelter {rescue capsules} establishment”. In 2010, all related mine enterprises required by Administration of Coal Mine Safety of Hebei, Shanxi, Liaoning, Heilongjiang, Anhui, Henan and Shandong: coal mines such as Shenlong, Zhongmei, Kailuan, Yangquan, Jincheng, Lu’an, Tiefa, Longmei, Huai’an, Pingdingshan shall complete the trial work of shelter {rescue capsules} establishment, and prepare for the 2012 comprehensive promotions. The requirements of the Chinese government to national coal mining enterprises regarding the size expansion and safety guidelines, will increase the demand of production facilities and safety systems of major coal mine enterprises, and in return will enhance the expansion and development of the industry Huludao Rescue is engaged in. The purchase and utilization of mining equipment and safety systems is no longer only the choice of those coal mine enterprises but has to be executed in accordance with the state policy, which we believe will be a driving force for the development of the industry in which the Company engaged in. We believe the increasing demand for mining equipment and safety systems will lead to the emergence of a large scale of equipment production enterprise and safety system demanded by enterprises, which will bring more extensive clients in the equipment design and system R&D business to the Company, which in turn will bring more volume of business for our other two businesses, referring equipment for sale and referring rescue capsule for lease. The rescue capsule produced by Hefeng Mine Rescue is in the application process for the certificate of the state mining product safety mark and is expected to obtain the approval by the end of August 2012. Without approval, mining rescue capsule cannot be sold in the market but can be leased to mine enterprises to practice on a pilot basis. After obtaining the certificate, the mining rescue capsule could be sold to market and we will charge the sales commission for referring sales in addition to the lease commission we receive currently. The process for obtaining the certificate of the state mining product safety mark is as follows: 1.Application Mining products safety mark application company (herein refers to as "applicant") shall apply for the safety mark for their products and submit the application materials to the Safety Standard National Mining Products Safety Center (herein refers to as "Safety Standard National Center"). 2.Preliminary examination and acceptance The Safety Standard National Center will conduct the preliminary examination to the application materials the applicant submitted and will sign the application contract for acceptance if the materials meet the requirements. 3.Technique examine and products inspection The Safety Standard National Center will organize the technique examine for the products in application and will authorize an inspection organization authorized by the National Security Supervision Administration to proceed the inspection. 4.On-site assessment The Safety Standard National Center will arrange the assessment group to conduct on-site inspection and assessment about the right as principal, production capacity and security system for the safety performance of products of the applicant. 5. Final judgment and the issue of the safety mark certificate The Safety Standard National Center will comprehensively assess the results of the technique examine, production inspection and site assessment, after all of which will issue safety mark certificate, permit its use and make an announcement for the qualified applications. 17 6.Supervision and inspection The Safety Standard National Center will supervise and inspect the products with the safety mark and its certificate holder as well as increase the frequency of the supervision and inspection for the key products. Hefeng Mine Rescue is currently in the fifth stage described above. OUR EMPLOYEES As of June 30, 2012, the Company had 88 full time employees and no part time employees.Eight employees are in the administration department, three in the financial department, 30 in the training department, 40 in the design department and R&Dand seven are in the marketing. PROPERTIES The Company’s principal officehas 2,153 square feet and is located at Suite A 10F, Nanhai Fishing Port, Haibin Road,,Longgang District, Huludao PRC.The Company pays annual rent of RMB84,000 ($13,217) per year. The current lease expires on December 31, 2014. The Company also maintains a 1,399 square foot office at Western Room 2, Comprehensive Service Building, No.88,Taishan Street, North Port Industrial Park, LonggangDistrict,Huludao PRC.The Company pays annual rent of RMB168,000 ($26,435) per year.The current lease expires on April 30, 2014. Where our employees work depends on the type of work they do for our companies. Employees who work in administration typically work at our principal office. Employees who work in our design, R&D, marketing and training departments will typically work at the offices of our clients and partners to conduct marketing, inspection, equipment checking or training. 18 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below, together with all of the other information included in this report, before making an investment decision. If any of the following risks actually occurs, our business, financial condition or results of operations could suffer. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. You should read the section entitled "Special Notes Regarding Forward-Looking Statements" immediately following these risk factors for a discussion of what types of statements are forward-looking statements, as well as the significance of such statements in the context of this report. RISKS RELATED TO OUR BUSINESS Substantially all of our business, assets and operations are located in the PRC. Substantially all of our business, assets and operations are located in the PRC. The economy of the PRC differs from the economies of most developed countries in many respects. The economy of the PRC has been transitioning from a planned economy to a market-oriented economy. Although in recent years the PRC government has implemented measures emphasizing the utilization of market forces for economic reform, the reduction of state ownership of productive assets and the establishment of sound corporate governance in business enterprises, a substantial portion of productive assets in the PRC is still owned by the PRC government. In addition, the PRC government continues to play a significant role in regulating industry by imposing industrial policies. It also exercises significant control over the PRC’s economic growth through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies. Some of these measures benefit the overall economy of the PRC, but may have a negative effect on us. Our management has no experience in managing and operating a public company. Any failure to comply or adequately comply with federal securities laws, rules or regulations could subject us to fines or regulatory actions, which may materially adversely affect our business, results of operations and financial condition. Our current management has no experience managing and operating a public company and relies in many instances on the professional experience and advice of third parties including our attorneys and accountants.Most of our middle and top management staff are not educated and trained in the Western system, and we may have difficulty hiring new employees in the PRC with such training. As a result, we may experience difficulty in establishing management, legal and financial controls, collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet Western standards. Therefore, we may, in turn, experience difficulties in implementing and maintaining adequate internal controls as required under Section 404 of the Sarbanes-Oxley Act of 2002, as amended. This may result in significant deficiencies or material weaknesses in our internal controls, which could impact the reliability of our financial statements and prevent us from complying with the U.S. Securities and Exchange Commission, or the SEC, rules and regulations and the requirements of the Sarbanes-Oxley Act of 2002, as amended. For example, the Company disclosed in its most recent Form 10-Q covering the quarterly period ended April 30, 2012 that its disclosure controls and procedures of the former principal executive officer and former principal financial officer were not effective as of the end of the period covered by the 10-Q.In addition, the Company disclosed in its Form 10-K for the fiscal year ended October 31, 2011 that the Company’s internal control over financial reporting was not effective do to a material weakness relating to a lack of segregation of duties in financial reporting.Failure to comply or adequately comply with any laws, rules, or regulations applicable to our business may result in fines or regulatory actions, which may materially adversely affect our business, results of operation, or financial condition and could result in delays in developing of an active and liquid trading market for our common stock. To the extent that the market place perceives that we do not have a strong financial staff and financial controls, the market for, and price of, our stock may be impaired. 19 We operate in the mining equipment and mine safety industry.A failure of mining equipment designed by us, or the failure of safety systems design by us, could subject us to liability which may materially adversely affect our business, results of operations and financial conditions. Huludao Rescue provides equipment design to mining equipment production companies for manufacturing.The equipment production companies will seek to sell the products by themselves after the manufacturing. If there are any accidents related to the products manufactured by equipment production companies in the later course of using them, the government department in charge will investigate and identify related responsibilities of the accidents to make sure which party should be responsible for example: A. If the accident is confirmed to be caused by the inappropriateness of using equipment products by users, then the users wouldundertake responsibilities themselves. B. If the accident is confirmed to be caused by equipments design by equipment production companies, then equipment production companies should undertake corresponding responsibilities. C. If the accident is confirmed to be caused by equipments design by the Company, then the Company would undertake corresponding liabilities. The Company provides security system for the mining enterprises. If there are any accidents, the government department in charge will investigate and identify related responsibilities of the accident to make sure which party should be responsible for example: A. If the accident is confirmed to be caused by the inappropriateness of using the security system by the mining enterprises, then the mining enterprises should undertake corresponding liabilities. B. If the accident is confirmed to be caused by the quality of security system or design problems, then the Company should undertake corresponding liabilities. C. Specific responsibilities can be classified as: economic compensation and criminal responsibility. The determination of responsibility and standard of penalty will be determined by government department in charge or court under the PRC regulations. If the Company is found to be liable by governmental authorities it may result in fines or regulatory actions, which may materially adversely affect our business, results of operation, or financial condition. We derive all of our revenues from sales in the PRC and any downturn in the Chinese economy could have a material adverse effect on our business and financial condition. All of our revenues are generated from sales and leases in the PRC or from commissions generated in the PRC. We anticipate that revenues from sales or leases of products in the PRC will continue to represent all or substantially all of our revenues in the near future. Our success is influenced by a number of economic factors such as employment levels, business conditions, interest rates, oil and gas prices and taxation rates. Adverse changes in these economic factors, among others, may restrict customer spending, thereby negatively affecting our sales and profitability. Our planned expansion could be delayed or adversely affected by, among other things, difficulties in obtaining sufficient financing, technical difficulties, or human or other resource constraints. Our planned expansion could be delayed or adversely affected by, among other things, difficulties in obtaining sufficient financing, technical difficulties, or human or other resource constraints. Moreover, the costs involved in these projects may exceed those originally contemplated. Costs savings and other economic benefits expected from these projects may not materialize as a result of any such project delays, cost overruns or changes in market circumstances. Failure to obtain intended economic benefits from these projects could adversely affect our business, financial condition and operating performances. 20 Our limited operating history may not serve as an adequate basis to judge our future prospects and results of operations. Our limited operating history may not provide a meaningful basis for evaluating our business. The Company entered into its current line of business in 2010. Although the Company’s revenues have grown rapidly since its inception, we cannot guarantee that we will maintain profitability or that we will not incur net losses in the future. We will continue to encounter risks and difficulties that companies at a similar stage of development frequently experience, including the potential failure to: ● obtain sufficient working capital to support our expansion; ● expand our service offerings and maintain the high quality of our services; ● manage our expanding operations and continue to fill customers’ orders on time; ● maintain adequate control of our expenses allowing us to realize anticipated income growth; ● implement our service development, sales, and acquisition strategies and adapt and modify them as needed; ● successfully integrate any future acquisitions; and ● anticipate and adapt to changing conditions in the mining industry resulting from changes in government regulations, mergers and acquisitions involving our competitors, technological developments and other significant competitive and market dynamics. If we are not successful in addressing any or all of the foregoing risks, our results of operations may be materially and adversely affected. We need additional capital to fund our growing operations, and we may not be able to obtain sufficient capital and may be forced to limit the scope of our operations. Although we believe our cash on hand and cash flow from operations will meet our present cash needs for the next 12 months, we believe that we will need additional capital to fund our long term growth strategy. If adequate additional financing is not available on reasonable terms, we may not be able to implement our growth strategy successfully, and we would have to modify our business plans accordingly. Additional financing may not be available to us. In connection with our growth strategies, we may experience increased capital needs and accordingly, we may not have sufficient capital to fund our future operations without additional capital investments. Our capital needs will depend on numerous factors, including (i) our profitability, and (ii) our success in developing and implementing our growth plan.We may not be able to obtain capital in the future to meet our needs. In recent years, the securities markets in the United States have experienced a high level of price and volume volatility, and the market price of securities of many companies have experienced wide fluctuations that have not necessarily been related to the operations, performances, underlying asset values or prospects of such companies. For these reasons, our securities can also be expected to be subject to volatility resulting from purely market forces over which we will have no control. Any additional funding we may require may not be available on reasonable terms, if at all. 21 If we cannot obtain additional funding, we may be required to: (i) limit our expansion; (ii) limit our future marketing efforts; and (iii) decrease or eliminate capital expenditures. Such reductions could materially adversely affect our business and our ability to expand our operations and to operate profitably. Even if we do find a source of additional capital, we may not be able to receive additional capital that on terms are favorable to us. Any future capital investments could dilute or otherwise materially and adversely affect the holdings or rights of our existing stockholders. In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to the currently outstanding securities. Such additional financing may not be available to us, or if available, may not have terms that are favorable to us. We require highly qualified personnel and if we are unable to hire or retain qualified personnel, we may not be able to grow effectively. Our future success also depends upon our ability to attract and retain highly qualified personnel. Expansion of our business and the management, and the proposed growth of our businesswill require additional managers and employees with industry experience, and our success will be highly dependent on our ability to attract and retain skilled management personnel and other employees. We may not be able to attract or retain highly qualified personnel. Competition for skilled mining agency personnel is significant. This competition may make it more difficult and expensive to attract, hire and retain qualified managers and employees. The loss of the services of our key employees, particularly the services rendered by Baoyuan Zhu, our chairman, Zhengyuan Yan, our chief executive officer, and Wenqi Yao our chief financial officer, could harm our business. Our success depends to a significant degree on the services rendered to us by our key employees. If we fail to attract, train and retain sufficient numbers of these qualified people, our prospects, business, financial condition and results of operations will be materially and adversely affected. In particular, we are heavily dependent on the continued services of Baoyuan Zhu, our chairman, Zhengyuan Yan, our chief executive officer and Wenqi Yao, our chief financial officer. We currently do not have key employee insurance for our officers and directors. The loss of any these key employees, including members of our senior management team, and our inability to attract highly skilled personnel with sufficient experience in our industry could harm our business. We will incur significant costs to ensure compliance with United States corporate governance and accounting requirements. We will incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the SEC. Since we had no obligations as a public company prior to the reverse acquisition on June 15, 2012, we did not have any such expenses prior to that date. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. We may not be able to meet the internal control reporting requirements imposed by the SEC resulting in a possible decline in the price of our common stock and our inability to obtain future financing. As directed by Section 404 of the Sarbanes-Oxley Act, the SEC adopted rules requiring each public company to include a report of management on the company’s internal controls over financial reporting in its annual reports. Although the Dodd-Frank Wall Street Reform and Consumer Protection Act exempts companies with a public float of less than $75 million from the requirement that our independent registered public accounting firm attest to our financial controls, this exemption does not affect the requirement that we include a report of management on our internal control over financial reporting and does not affect the requirement to include the independent registered public accounting firm’s attestation if our public float exceeds $75 million. 22 While we expect to expend significant resources in developing the necessary documentation and testing procedures required by Section 404 of the Sarbanes-Oxley Act, there is a risk that we may not be able to comply timely with all of the requirements imposed by this rule. Regardless of whether we are required to receive a positive attestation from our independent registered public accounting firm with respect to our internal controls, if we are unable to do so, investors and others may lose confidence in the reliability of our financial statements and our stock price and ability to obtain equity or debt financing as needed could suffer. We may be exposed to liabilities under the Foreign Corrupt Practices Act and Chinese anti-corruption law, and any determination that we violated these laws could have a material adverse effect on our business. We are subject to the U.S. Foreign Corrupt Practices Act, or the "FCPA", and other laws that prohibit improper payments or offers of payments to foreign governments and their officials and political parties by U.S. persons and issuers as defined by the statute for the purpose of obtaining or retaining business. We are also subject to Chinese anti-corruption law, which strictly prohibits the payment of bribes to government officials. We have operations, agreements with third parties and make sales in China, which may experience corruption. Our activities in China create the risk of unauthorized payments or offers of payments by one of the employees, consultants or distributors of our company, because these parties are not always subject to our control. We are in process of implementing an anticorruption program, which prohibits the offering or giving of anything of value to foreign officials, directly or indirectly, for the purpose of obtaining or retaining business. We believe that to date we have complied in all material respects with the provisions of the FCPA and Chinese anti-corruption law. However, our existing safeguards and any future improvements may prove to be less than effective, and the employees, consultants or distributors of our Company may engage in conduct for which we might be held responsible. Violations of the FCPA or Chinese anti-corruption law may result in severe criminal or civil sanctions, and we may be subject to other liabilities, which could negatively affect our business, operating results and financial condition. In addition, the government may seek to hold our Company liable for successor liability FCPA violations committed by companies in which we invest or that we acquire. RISKS RELATED TO DOING BUSINESS IN CHINA Adverse changes in political and economic policies of the PRC government could impede the overall economic growth of China, which could reduce the demand for our products and damage our business. We conduct substantially all of our operations and generate most of our revenue in China. Accordingly, our business, financial condition, results of operations and prospects are affected significantly by economic, political and legal developments in China. The PRC economy differs from the economies of most developed countries in many respects, including: ● A higher level of government involvement ● An early stage of development of the market-oriented sector of the economy ● A rapid growth rate ● A higher level of control over foreign exchange ● The allocation of resources 23 As the PRC economy has been transitioning from a planned economy to a more market-oriented economy, the PRC government has implemented various measures to encourage economic growth and guide the allocation of resources. While these measures may benefit the overall PRC economy, they may also have a negative effect on us. Although the PRC government has in recent years implemented measures emphasizing the utilization of market forces for economic reform, the PRC government continues to exercise significant control over economic growth in China through the allocation of resources, controlling the payment of foreign currency-denominated obligations, setting monetary policy and imposing policies that impact particular industries or companies in different ways. Any adverse change in economic conditions or government policies in China could have a material adverse effect on the overall economic growth in China, which in turn could lead to a reduction in demand for our services and consequently have a material adverse effect on our business and prospects. Uncertainties with respect to the PRC legal system could limit the legal protections available to you and us. We conduct substantially all of our business through our operating subsidiaries in the PRC. Our operating subsidiaries are generally subject to laws and regulations applicable to foreign investments in China and, in particular, laws applicable to foreign-invested enterprises. The PRC legal system is based on written statutes, and prior court decisions may be cited for reference but have limited precedential value. Since 1979, a series of new PRC laws and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China. However, since the PRC legal system continues to rapidly evolve, the interpretations of many laws, regulations and rules are not always uniform and enforcement of these laws, regulations and rules involve uncertainties, which may limit legal protections available to you and us. In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. We are a Delaware holding company and most of our assets are located outside of the United States. All of our current operations are conducted in the PRC. In addition, all of our directors and officers are nationals and residents of countries other than the United States. A substantial portion of the assets of these persons is located outside the United States. As a result, it may be difficult for you to effect service of process within the United States upon these persons. It may also be difficult for you to enforce in U.S. courts judgments on the civil liability provisions of the U.S. federal securities laws against us and our officers and directors, most of whom are not residents in the United States and the substantial majority of whose assets are located outside of the United States. In addition, there is uncertainty as to whether the courts of the PRC would recognize or enforce judgments of U.S. courts. Courts in China may recognize and enforce foreign judgments in accordance with the requirements of the PRC Civil Procedures Law based on treaties between China and the country where the judgment is made or on reciprocity between jurisdictions. China does not have any treaties or other arrangements that provide for the reciprocal recognition and enforcement of foreign judgments with the United States. In addition, according to the PRC Civil Procedures Law, courts in the PRC will not enforce a foreign judgment against us or our directors and officers if they decide that the judgment violates basic principles of PRC law or national sovereignty, security or the public interest. So it is uncertain whether a PRC court would enforce a judgment rendered by a court in the United States. If we are found to have failed to comply with applicable laws, we may incur additional expenditures or be subject to significant fines and penalties. Our operations are subject to PRC laws and regulations applicable to us. However, many PRC laws and regulations are uncertain in their scope, and the implementation of such laws and regulations in different localities could have significant differences. In certain instances, local implementation rules and/or the actual implementation are not necessarily consistent with the regulations at the national level. Although we strive to comply with all the applicable PRC laws and regulations, we cannot assure you that the relevant PRC government authorities will not later determine that we have not been in compliance with certain laws or regulations. 24 The PRC government exerts substantial influence over the manner in which we must conduct our business activities. The PRC government has exercised and continues to exercise substantial control over virtually every sector of the Chinese economy through regulation and state ownership. Our ability to operate in China may be harmed by changes in its laws and regulations, including those relating to taxation, import and export tariffs, environmental regulations, land use rights, property and other matters. We believe that our operations in China are in material compliance with all applicable legal and regulatory requirements. However, the central or local governments of the jurisdictions in which we operate may impose new, stricter regulations or interpretations of existing regulations that would require additional expenditures and efforts on our part to ensure our compliance with such regulations or interpretations. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in China or particular regions thereof and could require us to divest ourselves of any interest we then hold in Chinese properties or joint ventures. Restrictions on currency exchange may limit our ability to receive and use our sales revenue effectively. All our sales revenue and expenses are denominated in RMB. Under PRC law, the RMB is currently convertible under the "current account," which includes dividends and trade and service-related foreign exchange transactions, but not under the "capital account," which includes foreign direct investment and loans. Currently, our PRC operating subsidiaries may purchase foreign currencies for settlement of current account transactions, including payments of dividends to us, without the approval of the State Administration of Foreign Exchange, or SAFE, by complying with certain procedural requirements. However, the relevant PRC government authorities may limit or eliminate our ability to purchase foreign currencies in the future. Since a significant amount of our future revenue will be denominated in RMB, any existing and future restrictions on currency exchange may limit our ability to utilize revenue generated in RMB to fund our business activities outside China that are denominated in foreign currencies. Foreign exchange transactions by our PRC operating subsidiary under the capital account continue to be subject to significant foreign exchange controls and require the approval of or need to register with PRC government authorities, including SAFE. In particular, if our PRC operating subsidiary borrows foreign currency through loans from us or other foreign lenders, these loans must be registered with SAFE, and if we finance the subsidiary by means of additional capital contributions, these capital contributions must be approved by certain government authorities, including the Ministry of Commerce, or MOFCOM, or their respective local counterparts. These limitations could affect their ability to obtain foreign exchange through debt or equity financing. Fluctuations in exchange rates could adversely affect our business and the value of our securities. The value of our common stock will be indirectly affected by the foreign exchange rate between U.S. dollars and RMB and between those currencies and other currencies in which our sales may be denominated. Because substantially all of our earnings and cash assets are denominated in RMB, fluctuations in the exchange rate between the U.S. dollar and the RMB will affect our balance sheet and our earnings per share in U.S. dollars. In addition, appreciation or depreciation in the value of the RMB relative to the U.S. dollar would affect our financial results reported in U.S. dollar terms without giving effect to any underlying change in our business or results of operations. 25 Since July 2005, the RMB has no longer been pegged to the U.S. dollar. Although the People's Bank of China regularly intervenes in the foreign exchange market to prevent significant short-term fluctuations in the exchange rate, the RMB may appreciate or depreciate significantly in value against the U.S. dollar in the medium to long term. Moreover, it is possible that in the future PRC authorities may lift restrictions on fluctuations in the RMB exchange rate and lessen intervention in the foreign exchange market. Very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not entered into any hedging transactions. While we may enter into hedging transactions in the future, the availability and effectiveness of these transactions may be limited, and we may not be able to successfully hedge our exposure at all. In addition, our foreign currency exchange losses may be magnified by PRC exchange control regulations that restrict our ability to convert RMB into foreign currencies. Restrictions under PRC law on our PRC subsidiary's ability to pay dividends and other distributions could materially and adversely affect our ability to grow, make investments or complete acquisitions that could benefit our business, pay dividends to you, and otherwise fund and conduct our businesses. Substantially all of our revenues are earned by our PRC subsidiary. However, PRC regulations restrict the ability of our PRC subsidiary to pay dividends and other payments to its offshore parent company. PRC legal restrictions permit payments of dividend by our PRC subsidiary only out of its accumulated after-tax profits, if any, determined in accordance with PRC accounting standards and regulations. Our PRC subsidiary is also required under PRC laws and regulations to allocate at least 10% of our annual after-tax profits determined in accordance with PRC GAAP to a statutory general reserve fund until the amounts in said fund reaches 50% of our registered capital. Allocations to these statutory reserve funds can only be used for specific purposes and are not transferable to us in the form of loans, advances or cash dividends. Any limitations on the ability of our PRC subsidiary to transfer funds to us could materially and adversely limit our ability to grow, make investments or acquisitions that could be beneficial to our business, pay dividends and otherwise fund and conduct our business. Under the EIT Law, we may be classified as a "resident enterprise" of China. Such classification will likely result in unfavorable tax consequences to us and our non-PRC stockholders. Under the New Income Tax Law, enterprises established outside the PRC whose "de facto management bodies" are located in the PRC are considered "resident enterprises" and their global income will generally be subject to the uniform 25.0% enterprise income tax rate. On December 6, 2007, the PRC State Council promulgated the Implementation Regulations on the New Income Tax Law (the "Implementation Regulations"), which define "de facto management bodies" as bodies that have material and overall management control over the business, personnel, accounts and properties of an enterprise. In addition, a recent circular issued by the State Administration of Taxation on April 22, 2009 provides that a foreign enterprise controlled by a PRC company or a PRC company group will be classified as a "resident enterprise" with its "de facto management bodies" located within the PRC if the following requirements are satisfied: (i) the senior management and core management departments in charge of its daily operations function mainly in the PRC; (ii) its financial and human resources decisions are subject to determination or approval by persons or bodies in the PRC; (iii) its major assets, accounting books, company seals, and minutes and files of its board and shareholders' meetings are located or kept in the PRC; and (iv) more than half of the enterprise's directors or senior management with voting rights reside in the PRC. 26 Because the EIT Law, its implementing rules and the recent circular are relatively new, no official interpretation or application of this new "resident enterprise" classification is available. Therefore, it is unclear how tax authorities will determine tax residency based on the facts of each case. If the PRC tax authorities determine that Bridgeway is a "resident enterprise" for PRC enterprise income tax purposes, a number of unfavorable PRC tax consequences could follow. First, we may be subject to the enterprise income tax at a rate of 25% on our worldwide taxable income as well as PRC enterprise income tax reporting obligations. In our case, this would mean that income such as non-China source income would be subject to PRC enterprise income tax at a rate of 25%. Second, although under the EIT Law and its implementing rules dividends paid to us from our PRC subsidiary would qualify as "tax-exempt income," we cannot guarantee that such dividends will not be subject to a 10% withholding tax, as the PRC foreign exchange control authorities, which enforce the withholding tax, have not yet issued guidance with respect to the processing of outbound remittances to entities that are treated as resident enterprises for PRC enterprise income tax purposes. Finally, it is possible that future guidance issued with respect to the new "resident enterprise" classification could result in a situation in which a 10% withholding tax is imposed on dividends we pay to our non-PRC stockholders and with respect to gains derived by our non-PRC stockholders from transferring our shares. Because we lack guidance regarding how the PRC tax authorities will interpret and apply the EIT Law, our management has not yet made a determination as to whether Bridgeway is a resident enterprise for PRC enterprise income tax purposes.Since all of our operations are carried out by our Chinese subsidiaries and affiliates, it is unlikely that we will have any non-China source income in the foreseeable future.Therefore, we will not have to make a determination as to the applicability of the classification unless and until we either plan to remit funds from our WFOE to its Hong Kong shareholder or we plan to pay dividends to the shareholders of our U.S. parent corporation.In either situation, our determination would be based on interpretations of the EIT Law prevailing at that time. If the China Securities Regulatory Commission, or CSRC, or another PRC regulatory agency determines that CSRC approval is required in connection with the reverse acquisition of Dragons Soaring the, reverse acquisition may be unwound, or we may become subject to penalties. On August 8, 2006, six PRC regulatory agencies, including the CSRC, promulgated the Provisions Regarding Mergers and Acquisitions of Domestic Enterprises by Foreign Investors, or the " M&A Rule ", which became effective on September 8, 2006. The M&A Rule, among other things, requires that an offshore company controlled by PRC companies or individuals that have acquired a PRC domestic company for the purpose of listing the PRC domestic company's equity interest on an overseas stock exchange must obtain the approval of the CSRC prior to the listing and trading of such offshore company's securities on an overseas stock exchange. In addition, when an offshore company acquires a PRC domestic company, the offshore company is generally required to pay the acquisition consideration within three months after the issuance of the foreign-invested company license unless certain ratification from the relevant PRC regulatory agency is obtained. On September 21, 2006, the CSRC, pursuant to the M&A Rule, published on its official web site procedures specifying documents and materials required to be submitted to it by offshore companies seeking CSRC approval of their overseas listings. We believe the M&A Rule concerning the CSRC approval for acquisition of a PRC domestic company by an offshore company controlled by PRC companies or individuals should not apply to our reverse acquisition of Dragons Soaring because none of Dragons Soaring, Huashi International, and Huashida Consulting is a "Special Purpose Vehicle" or an "offshore company controlled by PRC companies or individuals" at the moment of acquisition. However, we cannot assure you that we would be able to obtain the approval required from MOFCOM and if the PRC regulatory authorities take the view that the reverse acquisition of Dragons Soaring constitutes a round-trip investment without MOFCOM approval on such round-trip investment, they could invalidate our acquisition and ownership of Dragons Soaring. 27 The M&A Rule establishes more complex procedures for some acquisitions of Chinese companies by foreign investors, which could make it more difficult for us to pursue growth through acquisitions in China. The M&A Rule establishes additional procedures and requirements that could make some acquisitions of Chinese companies by foreign investors more time-consuming and complex, including requirements in some instances that the PRC Ministry of Commerce be notified in advance of any change-of-control transaction and in some situations, require approval of the PRC Ministry of Commerce when a foreign investor takes control of a Chinese domestic enterprise. In the future, we may grow our business in part by acquiring complementary businesses, although we do not have any plans to do so at this time. The M&A Rule also requires PRC Ministry of Commerce anti-trust review of any change-of-control transactions involving certain types of foreign acquirers. Complying with the requirements of the M&A Rule to complete such transactions could be time-consuming, and any required approval processes, including obtaining approval from the PRC Ministry of Commerce, may delay or inhibit our ability to complete such transactions, which could affect our ability to expand our business or maintain our market share. Failure to comply with PRC regulations relating to the establishment of offshore special purpose companies by PRC residents may subject our PRC resident shareholders to personal liability, limit our ability to acquire PRC companies or to inject capital into our PRC subsidiary or affiliate, limit our PRC subsidiary’s and affiliate’s ability to distribute profits to us or otherwise materially adversely affect us. In October 2005, SAFE issued the Notice on Relevant Issues in the Foreign Exchange Control over Financing and Return Investment Through Special Purpose Companies by Residents Inside China, generally referred to as Circular 75, which required PRC residents to register with the competent local SAFE branch before establishing or acquiring control over an offshore special purpose company, or SPV, for the purpose of engaging in an equity financing outside of China on the strength of domestic PRC assets originally held by those residents. Internal implementing guidelines issued by SAFE, which became public in June 2007 (known as Notice 106), expanded the reach of Circular 75 by (1) purporting to cover the establishment or acquisition of control by PRC residents of offshore entities which merely acquire “control” over domestic companies or assets, even in the absence of legal ownership; (2) adding requirements relating to the source of the PRC resident’s funds used to establish or acquire the offshore entity; covering the use of existing offshore entities for offshore financings; (3) purporting to cover situations in which an offshore SPV establishes a new subsidiary in China or acquires an unrelated company or unrelated assets in China; and (4) making the domestic affiliate of the SPV responsible for the accuracy of certain documents which must be filed in connection with any such registration, notably, the business plan which describes the overseas financing and the use of proceeds.Amendments to registrations made under Circular 75 are required in connection with any increase or decrease of capital, transfer of shares, mergers and acquisitions, equity investment or creation of any security interest in any assets located in China to guarantee offshore obligations, and Notice 106 makes the offshore SPV jointly responsible for these filings. In the case of an SPV which was established, and which acquired a related domestic company or assets, before the implementation date of Circular 75, a retroactive SAFE registration was required to have been completed before March 31, 2006; this date was subsequently extended indefinitely by Notice 106, which also required that the registrant establish that all foreign exchange transactions undertaken by the SPV and its affiliates were in compliance with applicable laws and regulations.Failure to comply with the requirements of Circular 75, as applied by SAFE in accordance with Notice 106, may result in fines and other penalties under PRC laws for evasion of applicable foreign exchange restrictions. Any such failure could also result in the SPV’s affiliates being impeded or prevented from distributing their profits and the proceeds from any reduction in capital, share transfer or liquidation to the SPV, or from engaging in other transfers of funds into or out of China. 28 We have advised our shareholders who are PRC residents, as defined in Circular 75, to register with the relevant branch of SAFE, as currently required, in connection with their equity interests in us and our acquisitions of equity interests in our PRC subsidiary and affiliate. However, we cannot provide any assurances that their existing registrations have fully complied with, and they have made all necessary amendments to their registration to fully comply with, all applicable registrations or approvals required by Circular 75. Moreover, because of uncertainty over how Circular 75 will be interpreted and implemented, and how or whether SAFE will apply it to us, we cannot predict how it will affect our business operations or future strategies. For example, our present and prospective PRC subsidiary’s and affiliate’s ability to conduct foreign exchange activities, such as the remittance of dividends and foreign currency-denominated borrowings, may be subject to compliance with Circular 75 by our PRC resident beneficial holders. In addition, such PRC residents may not always be able to complete the necessary registration procedures required by Circular 75. We also have little control over either our present or prospective direct or indirect shareholders or the outcome of such registration procedures. A failure by our PRC resident beneficial holders or future PRC resident shareholders to comply with Circular 75, if SAFE requires it, could subject these PRC resident beneficial holders to fines or legal sanctions, restrict our overseas or cross-border investment activities, limit our subsidiary’s and affiliate’s ability to make distributions or pay dividends or affect our ownership structure, which could adversely affect our business and prospects. RISKS RELATING TO THE VIE AGREEMENTS The PRC government may determine that the VIE Agreements are not in compliance with applicable PRC laws, rules and regulations. Huashida Consultingprovides support and consulting service to Huludao Rescue pursuant to the VIE Agreements. Almost all economic benefits and risks arising from Huludao Rescue’s operations are transferred to Huashida Consulting under these agreements. Details of the VIE Agreements are set out in “DESCRIPTION OF BUSINESS – Contractual Arrangements with our Controlled Affiliate and its Shareholders”above. There are risks involved with the operation of our business in reliance on the VIE Agreements, including the risk that the VIE Agreements may be determined by PRC regulators or courts to be unenforceable. We believe the VIE Agreements are binding and enforceable under PRC law, but has further advised that if the VIE Agreements were for any reason determined to be in breach of any existing or future PRC laws or regulations, the relevant regulatory authorities would have broad discretion in dealing with such breach, including: ● imposing economic penalties; ● discontinuing or restricting the operations of Huashida Consulting or Huludao Rescue; ● imposing conditions or requirements in respect of the VIE Agreements with which Huashida Consulting or Huludao Rescue may not be able to comply; ● requiring our company to restructure the relevant ownership structure or operations; ● taking other regulatory or enforcement actions that could adversely affect our company’s business; and ● revoking the business licenses and/or the licenses or certificates of Huashida Consulting, and/or voiding the VIE Agreements. Any of these actions could adversely affect our ability to manage, operate and gain the financial benefits of Huludao Rescue, which would have a material adverse impact on our business, financial condition and results of operations. 29 Our ability to control Huludao Rescue under the VIE Agreements may not be as effective as direct ownership. We conduct our business in the PRC and generate virtually all of our revenues through the VIE Agreements. Our plans for future growth are based substantially on growing the operations of Huludao Rescue. However, the VIE Agreements may not be as effective in providing us with control over Huludao Rescue as direct ownership.The VIE Agreements do not provide us with day-to-day control over the operations of Huludao Rescue.Under the current VIE arrangements, as a legal matter, if Huludao Rescue fails to perform its obligations under these contractual arrangements, we may have to (i) incur substantial costs and resources to enforce such arrangements, and (ii) rely on legal remedies under PRC law, which we cannot be sure would be effective. Therefore, if we are unable to effectively control Huludao Rescue, it may have an adverse effect on our ability to achieve our business objectives and grow our revenues. Under the terms of the VIE Agreements, Huludao Rescue and its shareholders are contractually required to operate Huludao Rescue prudently and effectively in a manner intended to maximize the benefit to Huashida Consulting.Without the consent of Huashida Consulting, Huludao Rescue’s shareholders may not allow it to: dispose of or mortgage its assets or income (except in the ordinary course of business); increase or decrease its registered capital (including issuing any equity securities); enter into any material agreements with its shareholders outside of the ordinary course of business; appoint or remove any of Huludao Rescue’s directors or management; make any distribution of profits or dividends; or be terminated, liquidated or dissolved. However, Huludao Rescue is not specifically prohibited from acting in certain ways which could reduce its value to the Company.For example, Huludao Rescue can pay its officers and directors compensation without Huashida Consulting’s consent, and such compensation could reduce the net profits payable by Huludao Rescue to Huashida Consulting under the terms of the Exclusive Technical Service and Business Consulting Agreement.Furthermore, Huludao Rescue’s directors and officers are affiliates of Bridgeway Acquisition Corp.: Baouyan Zhu is the Chairman of both Huludao Rescue and Bridgeway Acquisition Corp.;Zhengyuan Yan is a Director and the Chief Executive Officer of both Huludao Rescue and Bridgeway Acquisition Corp.; Wenqi Yao is the Chief Financial Officer of both Huludao Rescue and Bridgeway Acquisition Corp.; and Jianjun Gao is a Director of both Huludao Rescue and Bridgeway Acquisition Corp. As the VIE Agreements are governed by PRC law, we would be required to rely on PRC law to enforce our rights and remedies under them; PRC law may not provide us with the same rights and remedies as are available in contractual disputes governed by the law of other jurisdictions. The VIE Agreements are governed by PRC law and provide for the resolution of disputes through the jurisdiction of courts in the PRC.If Huludao Rescue or its shareholders fail to perform the obligations under the VIE Agreements, we would be required to resort to legal remedies available under PRC law, including seeking specific performance or injunctive relief, or claiming damages. We cannot be sure that such remedies would provide us with effective means of causing Huludao Rescue or its shareholder to meet their obligations, or recovering any losses or damages as a result of non-performance. Further, the legal environment in China is not as developed as in other jurisdictions. Uncertainties in the application of various laws, rules, regulations or policies in PRC legal system could limit our liability to enforce the VIE Agreements and protect our interests. The payment arrangement under the VIE Agreements may be challenged by the PRC tax authorities. We generate our revenues through the payments we receive pursuant to the VIE Agreements. The tax rate in PRC is fixed by the central tax authority, but local tax authorities has the rights to adjust entities’ income and expenses.Although it is rare for the local tax authorities to make the adjustment or make significant adjustment, but if they do, we could face adverse tax consequences if the PRC tax authorities determine that the VIE Agreements were not entered into based on arm’s length negotiations, then PRC tax authorities may adjust our income and expenses for PRC tax purposes which could result in our being subject to higher tax liability, or cause other adverse financial consequences. 30 Our Shareholders have potential conflicts of interest with our company which may adversely affect our business. Baoyuan Zhu is our Chairman and JianjunGao is one of our directors, and they are the only shareholders ofHuludao Rescue. There could be conflicts that arise from time to time between our interests and the interests of Mr. Zhu and Mr. Gao. There could also be conflicts that arise between us and Huludao Rescue that would require our shareholders and Huludao Rescue’s shareholder to vote on corporate actions necessary to resolve the conflict. There can be no assurance in any such circumstances that Mr. Zhu and Mr. Gao will vote their shares in our best interest or otherwise act in the best interests of our company.If Mr. Zhu and Mr. Gao fail to act in our best interests, our operating performance and future growth could be adversely affected. We rely on the approval certificates and business license held by Huashida Consulting and any deterioration of the relationship between Huashida Consulting and Huludao Rescue could materially and adversely affect our business operations. We operate our business in China on the basis of the approval certificates, business license and other requisite licenses held by Huashida Consulting and Huludao Rescue. There is no assurance that Huashida Consultingand Huludao Rescue will be able to renew their licenses or certificates when their terms expire with substantially similar terms as the ones they currently hold. Specifically the business license of Huashida Consulting expires in 2030 and the business license of Huludao Rescue will expire in 2020. The Business license is the certificate of operating rights of an enterprise or organization. Obtaining a business license is for the purpose of open bank account, organization code, tax registration certificate and contract signing. Business licenses go through an annual inspection which period is from March 1 to June 30. Without license, a company will lose all its legal rights.The Business license can be terminated by application by the licensed entity, failure of the annual inspection, or if its operations violate relevant laws and regulations. In order to renew a business license the following procedures are required by the industrial and commercial administration department. 1. “The application Form for Changes Registration” (acquired from registration authority or Internet, with company’s official seal) signed by legal representatives. 2.“Letter of Authorization of the enterprise’s application for registration”, (acquired from registration authority or Internet, with company’s official seal) in which should indicate the specific authorization items and the privileges of authorized person. 3.shareholders’ resolution, including resolution matters and revision of related regulation terms with the seal or signature of shareholders (physical persons). 4.Amendment to the company’s Article of Association 5.Documents needed to be approved by related departments of the change of operating period according to the rule of laws and administrative regulation. 6. The copy of business license. 31 The renewal process takes approximately 20 days. Huashida Consulting’s Certificate of Approval for Establishment of Enterprises with Investment from Taiwan, Hong Kong, Macao in the People’s Republic of China is valid for 20 years, and expires in 2030. A Certificate of Approval for Establishment of Enterprises with Investment from Taiwan, Hong Kong, Macao in the People’s Republic of China is required in order to establish a foreign founded enterprise from Hong Kong. In order to renew a business license the following documents must be filed with Chinese authorities: 1．Application report of changes; 2．Resolutions of board of directors or shareholders’ meeting; 3．Revision and complementary agreement of contracts and regulations; 4．Copy of approval certificates and business license; 5．Copy of enterprises’ original contract or regulation; 6．All previous approvals of this company; and 7．Other documents required by related code. The renewal process takes approximately 30 days. If the Company does not have a Certificate of Approval it will fail its annual inspection and will risk the termination of the Business License discussed above.The Certificate of Approval terminates if it is not renewed. The expiration date for Huashida Consulting’s Certificate of Approval is in 2030. Further, our relationship with Huludao Rescue is governed by the VIE Agreements that are intended to provide us with effective control over the business operations of Huludao Rescue. However, the VIE Agreements may not be effective in providing control over the application for and maintenance of the licenses required for our business operations.Huludao Rescue could violate the VIE Agreements, go bankrupt, suffer from difficulties in its business or otherwise become unable to perform its obligations under the VIE Agreements and, as a result, our operations, reputations and business could be severely harmed. RISKS RELATED TO THE MARKET FOR OUR STOCK GENERALLY There is no current market for our Common Stock. There is currently no trading in our common stock. We cannot provide any assurances as to when our common stock will begin trading or that an active market will develop for our common stock. 32 Our common stock is subject to penny stock rules. Our common stock is subject to Rule 15g-1 through 15g-9 under the Exchange Act, which imposes certain sales practice requirements on broker-dealers which sell our common stock to persons other than established customers and "accredited investors" (generally, individuals with net worth's in excess of $1,000,000 or annual incomes exceeding $200,000 (or $300,000 together with their spouses)). For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale. This rule adversely affects the ability of broker-dealers to sell our common stock and the ability of our stockholders to sell their shares of common stock. Additionally, our common stock is subject to the SEC regulations for "penny stocks." Penny stocks includes any equity security that is not listed on a national exchange and has a market price of less than $5.00 per share, subject to certain exceptions. The regulations require that prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule set forth by the SEC relating to the penny stock market must be delivered to the purchaser of such penny stock. This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for the common stock. The regulations also require that monthly statements be sent to holders of penny stock that disclose recent price information for the penny stock and information of the limited market for penny stocks. These requirements adversely affect the market liquidity of our common stock. The provisions of the JOBS Act have reduced the information that we are required to disclose, which could adversely affect our stock price. As set forth in the front of this Current Report on Form 8-K/A, we are an EGC, which means the provisions of the JOBS Act have reduced the information we are required to disclose in our filings with the SEC. As a result of such reduced disclosure, our stock price may be adversely affected. Additionally, as an EGC, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview We conduct our operations through our consolidated affiliated Huludao Hefeng Rescue Equipment Co., Ltd. (hereinafter referred to as “Huludao Rescue”).Huludao Rescue, founded in May, 2010, is a company specializing in sales agency of mining equipment and leasing agency of rescue capsules, mining equipment design and mine safety system research. The Company is located in integrated industrial park of Beigang Industrial Park of Huludao City, People’s Republic of China. Bridgeway was incorporated in the State of Delaware on October 22, 2010. Since inception until the closing of the Exchange Agreement, the Company has been a vehicle to pursue a business combination through the acquisition of, or merger with, an operating business. 33 Recent Developments Acquisition of Dragons Soaring On June 15, 2012, we completed a reverse acquisition transaction through a share exchange with Dragons Soaring and its shareholders, or the Shareholders, whereby we acquired 100% of the issued and outstanding capital stock of Dragons Soaring in exchange for 31,920,000 shares of our Common Stock which constituted 95% of our issued and outstanding capital stock as of and immediately after the consummation of the reverse acquisition. As a result of the reverse acquisition, Dragons Soaring became our wholly-owned subsidiary and the former Stockholders of Dragons Soaring became our controlling stockholders. The amount of consideration received by the shareholders of Dragons Soaring was determined on the basis of arm’s-length negotiations between Dragons Soaring and Bridgeway. The share exchange transaction with Dragons Soaring and the Stockholders was treated as a reverse acquisition, with Dragons Soaring as the acquirer and Bridgeway as the acquired party. Unless the context suggests otherwise, when we refer in this report to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of Dragons Soaring and its consolidated subsidiariesand variable interest entities (“VIE’s”). Immediately prior to the Share Exchange, the common stock of Dragons Soaring was owned by the following persons in the indicated percentages: Baoyuan Zhu (24.8%); Jianjun Gao (4.8%); Xiaoran Zhang (4.9%); Zhenxing Liu (4.5%); Kun Liu (4.5%); Weiwei Wang (4.00%), Jiujie Xu (4.6%), Ming Cheng (4.0%), Shuangsheng Li (3.8%), Jianfeng Zhang (4.2%), Jing Wang (4.3%), Ping Li (4.1%), Yan Zhang (4.9%), Shuangfei Zhai (4.3%), Wenqin Duan (4.8%), Qiaoli Zhang (4.9%), Xiaoqin Zheng (3.8%) and Li Yi (4.8%). On June 15, 2012, Keri B. Bosch, our former President, Treasurer, Secretary and sole director, submitted a resignation letter pursuant to which she resigned from all offices that she held and as a director, effective upon the closing of the Exchange Agreement. In addition, on June 15, 2012 our board of directors made the following actions: (a) Baoyuan Zhu was appointed as Chairman of our board of directors; (b)Zhengyuan Yan and JianjunGao were appointed as members of our board of directors; (c) Zhengyuan Yan was appointed to serve as Chief Executive Officer; and (d) Wenqi Yao was appointed to serve as Chief Financial Officer of the Company. As a result of our acquisition of Dragons Soaring, we now own all of the issued and outstanding capital stock of Dragons Soaring, which in turn owns all of the issued and outstanding capital stock of Huashi International, which in turn owns all of the issued and outstanding capital stock of Huashida Consulting. In addition, we effectively and substantially control Huludao Rescue through a series of captive agreements with Huashida Consulting. Dragons Soaring was established in the British Virgin Islands on December 2, 2011.Huashi International was established in Hong Kong on August 10, 2010 to serve as an intermediate holding company. Huashida Consulting was established in the PRC on October 19, 2010. Huludao Rescue, our operating consolidated affiliate, was established in the PRC on May 11, 2010 under the name “Huludao Qicailansha Building Decoration Engineering LLC,” which name was changed to “Huludao Hefeng Rescue Equipment Co., Ltd.” on December 7, 2011. On October 11, 2010, the local government of the PRC issued a certificate of approval regarding the foreign ownership of Huashida Consulting by Huashi International, a Hong Kong entity. Subsequent to the closing of the Exchange Agreement, we conduct our operations through our controlled consolidated affiliate Huludao Rescue.Huludao Rescue is a company specializing in sales agency of mining equipment and leasing agency of rescue capsules, mining equipment design, and mine safety system research. The Company is located in integrated industrial park of Beigang Industrial Park of Huludao City, People’s Republic of China. Contractual Arrangements with our Controlled Consolidated Affiliate and its Shareholders On January 3, 2012, prior to the reverse acquisition transaction, Huashida Consulting and Huludao Rescue and its shareholders, Baoyuan Zhu and Jianjun Gao, entered into a series of agreements known as variable interest agreements (the “VIE Agreements”) pursuant to which Huludao Rescue became Huashida Consulting’s contractually controlled affiliate. The use of VIE agreements is a common structure used to acquire PRC corporations, particularly in certain industries in which foreign investment is restricted or forbidden by the PRC government. Although Huludao Rescue falls under an industry that is not a restricted or forbidden to foreign investment, PRC regulations do require only certain methods of foreign ownership is permissible.Stock exchanges are not a permissible method of gaining foreign ownership of a PRC operating company under current PRC regulations.As a result, the Company utilized the VIE Agreements in order to properly gain control and the economic benefits of Huludao Rescue.The VIE Agreements included: 34 an Exclusive Technical Service and Business Consulting Agreement between Huashida Consulting and Huludao Rescue pursuant to which Huashida Consulting is to provide technical support and consulting services to Huludao Rescue in exchange for (i) 95% the total annual net profit of Huludao Rescue and (ii) RMB100,000 per month ($15,170). a Call Option Agreement among Baoyuan Zhu, Jianjun Gao, and Huashida Consulting under which the shareholders of Huludao Rescue have granted to Huashida Consulting the irrevocable right and option to acquire all of the equity interests in Huludao Rescue to the extent permitted by PRC law. If PRC law limits the percentage of Huludao Rescue that Huashida Consulting may purchase at any time, then Huashida Consulting may repeatedly exercise its option in such increments as may be allowed by PRC law. The exercise price of the option is RMB1.00($0.16) or any higher price required by PRC law. Huludao Rescue’s shareholders agreed to refrain from taking certain actions which might harm the value of Huludao Rescue or Huashida Consulting’s option; a Proxy Agreement by Baoyuan Zhu and Jianjun Gao pursuant to which they each authorize Huashida Consulting to designate someone to exercise all of his shareholder decision rights with respect to Huludao Rescue,; and a Share Pledge Agreement between Baoyuan Zhu, Jianjun Gao, Huludao Rescue, and Huashida Consulting under which the shareholders of Huludao Rescue have pledged all of their equity in Huludao Rescue to Huashida Consulting to guarantee Huludao Rescue’s and Huludao Rescue’s shareholders’ performance of their obligations under the Exclusive Technical Service and Business Consulting Agreement, the Call Option Agreement and the Proxy Agreement. The VIE Agreements with our Chinese affiliate and its shareholders, which relate to critical aspects of our operations, may not be as effective in providing operational control as direct ownership. In addition, these arrangements may be difficult and costly to enforce under PRC law. See “Risk Factors - Risks Relating to the VIE Agreements.” Under the terms of the VIE Agreements, Huludao Rescue and its shareholders are contractually required to operate Huludao Rescue prudently and effectively in a manner intended to maximize the benefit to Huashida Consulting.Without the consent of Huashida Consulting, Huludao Rescue’s shareholders may not allow it to: dispose of or mortgage its assets or income (except in the ordinary course of business); increase or decrease its registered capital (including issuing any equity securities); enter into any material agreements with its shareholders outside of the ordinary course of business; appoint or remove any of Huludao Rescue’s directors or management; make any distribution of profits or dividends; or be terminated, liquidated or dissolved. However, Huludao Rescue is not specifically prohibited from acting in certain ways which could reduce its value to the Company.For example, Huludao Rescue can pay its officers and directors compensation without Huashida Consulting’s consent, and such compensation could reduce the net profits payable by Huludao Rescue to Huashida Consulting under the terms of the Exclusive Technical Service and Business Consulting Agreement.Furthermore, Huludao Rescue’s directors and officers are affiliates of Bridgeway Acquisition Corp.: Baouyan Zhu is the Chairman of both Huludao Rescue and Bridgeway Acquisition Corp.;Zhengyuan Yan is a Director and the Chief Executive Officer of both Huludao Rescue and Bridgeway Acquisition Corp.; Wenqi Yao is the Chief Financial Officer of both Huludao Rescue and Bridgeway Acquisition Corp.; and Jianjun Gao is a Director of both Huludao Rescue and Bridgeway Acquisition Corp. 35 The foregoing description of the terms of the Exclusive Technical Service and Business Consulting Agreement, the Call Option Agreement, the Proxy Agreement and the Share Pledge Agreement is qualified in its entirety by reference to the provisions of the agreements filed as Exhibits 10.1, 10.2, 10.3 and 10.4 to this report, respectively, which are incorporated by reference herein. See “Related Party Transactions” for further information on our contractual arrangements with these parties. For accounting purposes, the acquisition of these entities has been treated as a recapitalization with no adjustment to the historical basis of their assets and liabilities.The restructuring has been accounted for using the “as if” pooling method of accounting and the operations were consolidated as if the restructuring had occurred as of the beginning of the earliest period presented in our consolidated financial statements and the current corporate structure had been in existence throughout the periods covered by our consolidated financial statements. Principal Factors Affecting Our Financial Performance Our operating results are primarily affected by the following factors: ● Growth in the Chinese Economy - We operate our facilities in China and derive all of our revenues from services to customers in China. Economic conditions in China, therefore, affect virtually all aspects of our operations, including the demand for our products, the availability and prices of our raw materials and our other expenses. China has experienced significant economic growth, achieving a compound annual growth rate of over 10% in gross domestic product from 1996 through 2008. Concurrent with this growth, domestic demand for our products has also increased. China is expected to experience continued growth in all areas of investment and consumption, even in the face of a global economic recession. ● Growth of Demand in the Mining Safety and Equipment Market – Developed countries have a certain scale of development and utilization of mining security production space, but still far from meeting the demand, meanwhile the market in developing countries is just in its infancy. According to the third strategic objective from the Chinese Central Authorities, by the middle period of this century, our country is going to accomplish industrialization and modernization. Building a strong and competitive mining rescue equipment industry is an inevitable choice to accomplish modernization. ● Demand for our Services– At present there are only a few large-scale mines utilizing mine rescue equipment, and not many enterprises engaging in the rescue product market.We believe due to governments’ emphasis on mine safety, demand in this market will increase significantly ● PRC Government Policy Promoting Safety in the Mining Industry- The Chinese government has implemented policies encouraging mine safety as shown in the following government statements: 1. “Circular of the State Council on further strengthening enterprise safety production” (GF [2010] No. 23) expressly specifies: coal mines and non coal mines shall formulate and implement the production technology and equipment standards, install monitoring and controlling system, underground personnel tracking system, emergency system, pressure self-rescue system, water rescue system, communication system and other technical equipment, and complete the tasks within 3 years. 2. “Circular of State Administration of Coal Mine Safety of the National Security Supervision Administration on issuing the interim provisions of establishment and administration of coal mine underground emergency system” (AJZMZ [2011] No.15): By June, 2012, all mines with coal and gas outburst must have completed the establishment and improvement of emergency system. 36 3.The document [MAJSHB 2009 No. 34] issued by the office of State Administration of Coal Mine Safety: “Circular on completing the pilot project declaration of coal mine underground shelter {rescue capsules} establishment”. In 2010, all related mine enterprises required by Administration of Coal Mine Safety of Hebei, Shanxi, Liaoning, Heilongjiang, Anhui, Henan and Shandong: coal mines such as Shenlong, Zhongmei, Kailuan, Yangquan, Jincheng, Lu’an, Tiefa, Longmei, Huai’an, Pingdingshan shall complete the trial work of shelter {rescue capsules} establishment, and prepare for the 2012 comprehensive promotions. Results of Operations Comparison of Three Months Ended March 31, 2012 and March 31, 2011 The following table sets forth key components of the results of operations of the consolidated financial statements of Dragons Soaring during the three months period ended March 31, 2012 and 2011, and the percentage change between 2012 and 2011. Three Months Three Months Percentage Ended Ended March 31, March 31, Change $ $ % Sales %) Cost of Sales ) ) %) Gross profit %) Commission Revenue 　 　 　 Commissions % Rental commission-related party - % Cost of commissions ) ) % Net Commissions % Selling and marketing expenses % General and administrative expenses % Income before provision for income taxes % Provision for income taxes % Net income before noncontrolling interests % Noncontrolling interests % Net income attributable to common stockholders % Other comprehensive income: % Total comprehensive income % Sales. Our net sales decreased to $671,783 in the three months ended March 31, 2012 from $1,073,747 in the three months ended March 31, 2011, representing a 37% decrease.This decrease was mainly due tothe change of our focus of sales. The following table sets forth certain detailed information regarding our sales for the three months ended March 31, 2012 and 2011: For the three monthsended March 31 　 　 Change Amount % Hardware design revenue $ $ $ %) Software development revenue %) Training revenue - %) Revenue from system maintenance % Total revenue $ $ $ % 37 Hardware design and software development comprised of our main revenue stream. For the three months ended March 31, 2012, hardware design decreased by $311,630 to $197,355, or by 61%, from $508,985 for the three months ended March 31, 2011. For the three months ended March 31, 2012, software development revenue decreased by $119,398 to $430,779, or by 22%, from $550,177 for the three months ended March 31, 2011. The reason for such a decrease was due to the change of our focus on the type of sales. For the three months ended March 31, 2012, comparing with the decrease of hardware design and software development, our commission revenue was increased by $1,434,181 to $1,636,682, or by 708%, from $202,501 for the three months ended March 31, 2011. The following table sets forth detailed information of each type of revenue during the three months period ended March 31, 2012 and 2011. Hardware design For the three months ended March 31, 2012 Revenue Hardware Start Design Contractual Completion recognized in current Completion Current completion Name Date Period Amount Amount period of total% of total % Variable speed belt weigher 6/22/2011 8 months $ $ $ % 25 % Stationary Refuge Station 7/20/2010 20 months $ $ $ % 15 % Slurry pump X2 11/18/2010 16 months $ $ $ % 15 % Slurry pump X3 2/17/2011 14 months $ $ $ % 49 % Total 　 　 $ $ $ 　 　 For the three months ended March 31, 2011 Revenue Hardware Start Design Contractual Completion recognized in current Completion Current completion Name Date Period Amount Amount period of total% of total % All-terrain rescue vehicle ES1 7/2/2010 12 months $ $ $ 70
